Appeal by the de*877fondant, from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed November 21, 2011, upon his conviction of attempted murder in the second degree, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed by the same court (Feldman, J.), on April 24, 2001.
Ordered that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Harrison, 112 AD3d 967 [2013]; People v Hernandez, 110 AD3d 918, 919 [2013]; People v Rogers, 105 AD3d 776, 777 [2013]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.E, Hall, Austin and Sgroi, JJ., concur.